Pursuant to the provisions of law (N. Y. Const,, art. VI, § 4; Judiciary Law, § 90; CPLR 9401), Jerome Johnson, Esq., a practicing lawyer of Rockland County, is hereby appointed (in place of Lawrence G. Williams, Esq., resigned) as a member of the Committee on Character and Fitness for the Ninth Judicial District in the Second Judicial Department, to investigate the character and fitness of applicants in said district for admission to practice as attorneys and counselors at law in the eourts of this State; such appointment to take effect as of April 4, 1966.
Beldoek, P. J., Ughetta, Christ, Brennan, Hill, Rabin, Hopkins and Benjamin, JJ., concur.